                                          Case 3:21-cv-05567-EMC Document 18 Filed 08/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CORONAVIRUS REPORTER, et al.,                      Case No. 21-cv-05567-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER RE NOTICE OF RELATED
                                   9             v.                                         CASE
                                  10     APPLE INC., et al.,                                Docket No. 15
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs initiated this putative class action against Apple, Inc. and the Federal Trade

                                  15   Commission in late July 2021. In their complaint, they assert, inter alia, antitrust and RICO

                                  16   claims against Apple. As to the FTC, Plaintiffs assert that the agency has unlawfully withheld or

                                  17   unreasonably delayed action in violation of the Administrative Procedure Act.

                                  18          For the antitrust claims, Plaintiffs seek to represent a class of “[a]ll U.S. developers of any

                                  19   Apple iOS application that was excluded through disallowance and/or ranking suppression on

                                  20   Apple’s iOS App Store”; a class of “[a]ll U.S. developers of any Apple iOS application or in-app

                                  21   product subject to a 30% sales commission [on] Apple’s iOS App Store”; and a class of “[t]he

                                  22   millions of U.S.-based iOS developers who were required to sign the DPLA and pay Apple $99

                                  23   simply to access the 60% of the population that uses smartphone enhanced services (i.e.[,] iOS)

                                  24   over the national internet backbone.” Compl. ¶¶ 180, 182, 184.

                                  25          For the APA claim, Plaintiffs allege that the FTC has failed to act on their complaint

                                  26   asking for assistance in prosecuting antitrust claims against Apple.

                                  27          On August 4, 2021, Apple filed a notice in which it asserted that the instant case is related

                                  28   to Cameron v. Apple Inc., No. C-19-3074 YGR (N.D. Cal.). See Docket No. 15 (notice). Apple
                                          Case 3:21-cv-05567-EMC Document 18 Filed 08/05/21 Page 2 of 2




                                   1   also asserted that the instant case should be consolidated with Cameron per Judge Gonzalez

                                   2   Rogers consolidation order in that case.

                                   3          On August 5, 2021, Plaintiffs objected to any request for relation and further “referred”

                                   4   Apple and/or its counsel to the Court for misconduct – apparently, because Apple and/or its

                                   5   counsel invoked the incorrect subsection of Civil Local Rule 3-12 which governs related cases.

                                   6          To the extent Plaintiffs seek any relief against Apple for misconduct, the request is

                                   7   DENIED.

                                   8          To the extent Apple has argued that the instant case should be related to Cameron, such a

                                   9   request should be presented to Judge Gonzalez Rogers in the first instance. The Court therefore

                                  10   refers the request to relate, and Plaintiffs’ objection thereto, to Judge Gonzalez Rogers.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: August 5, 2021

                                  15

                                  16                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
